IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEVEN BEASLEY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3585

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 9, 2015.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Steven H. Beasley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS and WETHERELL, JJ., and SOUD, ADRIAN G., ASSOCIATE
JUDGE, CONCUR.